Matter of Wright v Heard (2021 NY Slip Op 07427)





Matter of Wright v Heard


2021 NY Slip Op 07427


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND WINSLOW, JJ.


1040 CAF 20-00193

[*1]IN THE MATTER OF MARCUS WRIGHT, PETITIONER-RESPONDENT,
vCHRISTINE HEARD, RESPONDENT-APPELLANT. 


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT. 
DEBORAH J. SCINTA, ORCHARD PARK, FOR PETITIONER-RESPONDENT.
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (REBECCA L. CONSIDINE OF COUNSEL), ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered December 30, 2019 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded petitioner sole custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court